 1

 2

 3

 4

 5

 6                           UNITED STATES DISTRICT COURT

 7                                  DISTRICT OF NEVADA

 8   NICHOLAS JAMES WILLING,                         Case No.: 2:14-cv-01194-RFB-CWH

 9         Petitioner
                                                                    ORDER
10 v.

11 BRIAN E. WILLIAMS, SR., et al.,

12         Respondents

13

14        This action is a Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254.

15        Before the Court are four Motions for Extension of Time, including Petitioner

16 Nicholas James Willing’s Motion for Extension of Time to Respond to the Motion to

17 Dismiss (ECF No. 96). Petitioner’s motion is granted, but as the response was due to be

18 filed some time ago, this will be a short and final extension of time.

19        IT IS THEREFORE ORDERED that Petitioner’s Motion for Extension of Time to

20 File a Response to the Motion to Dismiss (ECF No. 96) is GRANTED. Petitioner shall file

21 the response, if any, within fourteen (14) days of the date of this order.

22

23
 1       IT IS FURTHER ORDERED that Respondents’ second, third, and fourth Motions

 2 for Extension of Time to File a Responsive Pleading (ECF Nos. 85, 87, 89) are

 3 GRANTED nunc pro tunc.

 4

 5       Dated: February 21, 2020

 6                                                _______________________________
                                                    Richard F. Boulware, II
 7                                                  U.S. District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                             2
